Citation Nr: 0608826	
Decision Date: 03/28/06    Archive Date: 04/04/06	

DOCKET NO.  04-14 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of nasal injury, claimed as a  dislocated nose.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In a rating decision of March 1957, of which the veteran was 
notified the following month, the RO denied entitlement to 
service connection for a dislocated nose.  The veteran voiced 
no disagreement with that decision, with the result that the 
decision has now become final.  Since the time of the March 
1957 rating decision, the veteran has submitted additional 
evidence in an attempt to reopen his claim.  The RO found 
such evidence neither new nor material, and the current 
appeal ensued.  

The Board notes that, during the course of a hearing before 
the undersigned Veterans Law Judge in December 2005, the 
veteran withdrew from consideration the issues of whether new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for the residuals of right 
thumb injury, as well as an increased evaluation for the 
service-connected residuals of fracture of the left ankle.  
Accordingly, those issues are no longer before the Board.  


FINDINGS OF FACT

1.  In a decision of March 1957, the RO denied entitlement to 
service connection for a dislocated nose.  

2.  Evidence submitted since the time of the RO's March 1957 
decision is neither cumulative nor redundant, and of 
sufficient significance that it raises a reasonable 
possibility of substantiating the veteran's current claim.  

3.  The veteran's current residuals of nasal injury as likely 
as not had their origin during his period of active military 
service.  


CONCLUSIONS OF LAW

1.  The decision of the RO in March 1957 denying the 
veteran's claim for service connection for a dislocated nose 
is final.  38 U.S.C.A. §§ 1110, 1131, 7105 (West 2002).  

2.  Evidence received since the time of the RO's March 1957 
decision denying entitlement to service connection for a 
dislocated nose is new and material, and sufficient to a 
proper reopening of the veteran's claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  

3.  The veteran's current residuals of nasal injury were 
incurred in active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  the veteran's status, existence of a 
disability, the connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case RO).  Id; see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  

In this case, in correspondence of March 2002 and December 
2004, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his claim 
for service connection, as well as what information and 
evidence must be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a March 2004 Statement 
of the Case (SOC), and a November 2004 Supplemental Statement 
of the Case (SSOC).  These documents provided him with notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claim.  By way of 
these documents, he was also specifically informed of the 
cumulative evidence already provided to VA, or obtained by VA 
on the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that had 
been associated with the claims file includes the veteran's 
service medical records, as well as VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; Mayfield, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  

Factual Background

In a rating decision of March 1957, the RO denied entitlement 
to service connection for a dislocated nose.  At the time of 
that rating decision, there were on file service medical 
records showing evidence of a fracture of the left fibula, 
but no evidence of injury to the veteran's nose.  On service 
separation examination in September 1956, the veteran's nose 
was within normal limits, and no pertinent diagnosis was 
noted.  While on VA ear, nose, and throat examination in 
March 1957, there was noted the presence of a deflected nasal 
septum, in the opinion of an examiner, there was no way to 
tell if the veteran's deviated nasal septum "was due to 
trauma."  Based on the aforementioned, the RO found that 
there was no evidence of a nasal disability, including a 
dislocated nose, which was incurred during the veteran's 
period of active military service.  

In January 2002, there was received the veteran's "reopened" 
claim for service connection for the residuals of nasal 
injury.  

Received in March 2004 were two undated, unretouched black 
and white photographs, apparently of the veteran as a young 
man.  In one of those pictures, the veteran's left foot and 
ankle appear to be in a cast.  In that same picture, there is 
a bandage on the veteran's right forearm, as well as across 
the bridge of his nose.  

Also received in March 2004 were various newspaper articles 
with accompanying photographs describing a bus accident in 
August 1955.  Reportedly, at the time of that accident, the 
bus in which the veteran and a number of his service 
colleagues were riding "blew" a front tire, causing the 
driver to lose control of the bus.  According to the 
newspaper articles, the bus plunged 15 feet into a dry creek 
bed, killing two of the occupants, and seriously injuring a 
number of others, including the veteran.  

During the course of hearing before the undersigned Veteran's 
Law Judge in December 2005, the veteran offered testimony 
regarding the nature and etiology of his inservice nose 
injuries.  

Analysis

The veteran in this case seeks service connection for the 
residuals of nasal injury, reportedly the result of an 
inservice bus accident.  In that regard, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105 (West 
2002). Where a claim for entitlement to service connection 
has been previously denied, and that decision becomes final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here the veteran's application 
to reopen his previously denied claim for service connection 
for the residuals of nasal injury was filed in January 2002, 
and, as such, the "amended" version of 38 C.F.R. § 3.156(a) 
applies to his claim.  See 38 C.F.R. § 3.156(a) (2005).  

In that regard, evidence is considered to be "new" if it was 
not previously submitted to agency decisionmakers.  Evidence 
is "material" if, by itself, or when considered with evidence 
previously of record, it relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.156 (2005).  In 
addition, new evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the RO decision in March 
1957, it was determined that the veteran's service medical 
records and a subsequent VA ear, nose, and throat examination 
showed no evidence of traumatic nasal injury related to the 
veteran's period of active military service.  Based on such 
evidence, the RO denied entitlement to service connection for 
a dislocated nose.  The veteran voiced no disagreement with 
that decision, which has now become final.  

Evidence submitted since the time of the RO's March 1957 
decision, consisting for the most part of photographs of the 
veteran, copies of August 1955 newspaper articles, and the 
veteran's hearing testimony, is both "new" and "material" as 
to the issue of service connection for the residuals of nasal 
injury.  More specifically, since the time of the RO's March 
1957 decision, the veteran has submitted photographs which 
arguably depict him as a young man with injuries to his left 
foot and ankle, his right forearm, and, most importantly, the 
bridge of his nose.  Those photographs are accompanied by 
newspaper articles detailing various aspects of the veteran's 
injuries sustained in an August 1955 bus accident while in 
service.  Such evidence, at a minimum, provides a "more 
complete picture" of the circumstances surrounding the 
origin of the veteran's nasal disability, and, as such, is 
sufficient to a proper reopening of the veteran's previously-
denied claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Under such circumstances, the Board determines that 
the veteran's claim of service connection for the residuals 
of nasal injury (claimed as a dislocated nose) has been 
reopened.  

Having determined that the veteran's claim is reopened, the 
Board must now proceed to a de novo review of all pertinent 
evidence of record.  That evidence discloses that, while in 
service, the veteran sustained injuries to his left foot and 
ankle around or about August 1955, the date of his reported 
nasal injury.  While on service separation examination in 
September 1956, there was no evidence of any injury to the 
veteran's nose, on subsequent VA ear, nose, and throat 
examination in March 1957, the veteran gave a history of a 
broken nose as a result of a bus accident in service.  
Complaints at that time included nasal bleeding and blockage.  
Physical examination of the veteran's nose disclosed that the 
veteran's nasal septum bulged into the right airway near the 
anterior part, resulting in a cavernous airway on the left 
side.  Moreover, the mucus membrane in the right airway was 
red and scarred, and projected against the right side of the 
airway.  The pertinent diagnosis noted was deflected nasal 
septum.  According to the examiner at the time, there was no 
way to tell if the veteran's deflected septum was due to 
trauma.  

As noted above, the veteran has now submitted unretouched 
black and white photographs which reportedly depict him as a 
young man.  In one of those photographs, the veteran is 
sitting on a couch, with his obviously bandaged left foot and 
ankle propped on a stool.  That same photograph shows the 
veteran's right forearm to be bandaged, with an additional 
bandage across the bridge of his nose.  Accompanying those 
photos are various copies of August 1955 newspaper articles, 
listing the veteran as one of those injured in an accident 
involving an Air Force bus.  

Based on the aforementioned, the Board is of the opinion that 
the deflected/deviated nasal septum first noted on VA 
examination in March 1957 as likely as not had its origin as 
the result of the reported bus accident in service.  
Accordingly, with the resolution of all reasonable doubt in 
the veteran's favor, service connection for the residuals of 
a nasal injury is in order.  38 C.F.R. § 3.102 (2005).


ORDER

Service connection for the residuals of nasal injury, claimed 
as a dislocated nose, is granted.  



	                        
____________________________________________
	N. R. ROBIN	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


